Case: 15-50417      Document: 00513293672         Page: 1    Date Filed: 12/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-50417                                 FILED
                                  Summary Calendar                       December 3, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KALUB DOYLE, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:95-CR-104


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *
       Kalub Doyle, Jr., federal prisoner # 56795-079, seeks leave to proceed in
forma pauperis (IFP) on appeal from the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion seeking modification of his sentence for possession with the
intent to distribute 50 grams or more of crack cocaine based on Amendment
782 to the Sentencing Guidelines.            By moving to proceed IFP, Doyle is
challenging the district court’s certification decision that his appeal was not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50417     Document: 00513293672      Page: 2   Date Filed: 12/03/2015


                                  No. 15-50417

taken in good faith because it is frivolous. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997).
      Doyle argues that the district court abused its discretion in denying his
motion for a reduction of sentence. He contends that the district court did not
meaningfully review his motion and considered only the facts of the case and
his criminal history. Doyle also asserts that the court did not consider his
eligibility for the reduction under Amendment 782. We review for abuse of
discretion a district court’s decision whether to reduce a sentence pursuant to
18 U.S.C. § 3582(c)(2). United States v. Evans, 587 F.3d 667, 672 (5th Cir.
2009).
      In its order denying relief, the district court recognized that Doyle was
eligible for a sentence reduction. See Dillon v. United States, 560 U.S. 817,
826-27 (2010). However, the district court denied Doyle’s motion as a matter
of discretion, referring specifically to the 18 U.S.C. § 3553(a) sentencing factors
of the nature and circumstances of the offense, the need to promote respect for
the law, and the need to provide adequate deterrence.             The court also
referenced Doyle’s criminal history in denying the motion. Doyle has not
shown that the district court abused its discretion by denying him a sentence
reduction. See United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      This appeal does not present a nonfrivolous issue. See Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983). Accordingly, Doyle’s motion for leave to
proceed IFP is DENIED, and the appeal is DISMISSED as frivolous. See
Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                        2